Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
   Civil Action No. 1:19-cv-03713-PAB-STV

   J.L., an individual,
                   Plaintiff,
   v.
   BEST WESTERN INTERNATIONAL, INC., et al.
               Defendants.
  ______________________________________________________________________________
                 DEFENDANT MARRIOTT INTERNATIONAL, INC.’S
         MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
  ______________________________________________________________________________

                                    CERTIFICATE OF CONFERRAL

        Pursuant to D.C. COLO. L. Civ. R. 7.1, undersigned counsel certifies that the parties

  conferred as to the substance of this motion. Plaintiff opposes the relief sought in this motion.

                                          INTRODUCTION

        The single claim against Marriott International under the William Wilberforce Trafficking

  Victims Protection Reauthorization Act of 2008 (“TVPRA”) should be dismissed for at least three

  reasons. First, the Amended Complaint (“FAC”) fails to plead facts sufficient to state a claim that

  Marriott International knowingly benefitted from and participated in the trafficking of J.L. The

  thrust of the Amended Complaint is that the hospitality industry has turned a blind eye to

  trafficking and Marriott International is part of that industry. Other than alleging Marriott

  International owns the Sheraton brand, which was licensed to the independent owner and operator

  of the Sheraton Denver Tech Center hotel (the “Sheraton”), the Amended Complaint lacks any

  factual allegations that Marriott International knew, should have known, or even plausibly could

  have known that J.L. was being coerced into performing commercial sex acts against her will by
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 2 of 16




  criminal traffickers. These defects were raised in Marriott International’s motion to dismiss the

  original Complaint. But despite having had more than six months to correct these deficiencies or

  to include additional facts regarding the details of J.L.’s alleged trafficking at the local Sheraton

  hotel, the Amended Complaint does not add a single allegation to support her claim against

  Marriott International. Indeed, the Amended Complaint contains merely a single reference to a

  time when she “arrived at the Sheraton with three much older men,” while the balance of

  allegations in that same paragraph reference events occurring at a Best Western hotel. FAC ¶

  125.1 All other allegations of trafficking in the Amended Complaint reference other hotels that are

  not franchised under the Marriott brand. There is no single allegation of contact between Marriott

  International and the criminal trafficking venture or even Plaintiff. The Amended Complaint

  contains no detail about how Marriott International either knowingly benefitted from or

  participated in the trafficking of J.L. To the contrary, Plaintiff’s Amended Complaint still contains

  nothing more than unsupported and improper legal argument (FAC ¶ 104) and conclusory

  allegations about what Marriott International should have known based on alleged generalized

  knowledge of sex trafficking that had nothing to do with J.L. (FAC ¶¶ 30-82) which only

  underscore how Plaintiff’s case rests on an untenable construction of the TVPRA.

        Second, the Amended Complaint also lacks factual allegations that Marriott International

  knew, or should have known, of the alleged trafficking of J.L. at the local Sheraton hotel. Indeed,

  the Amended Complaint does not include a single allegation of an incident occurring at the



  1
    Counsel for Marriott International previously contacted Plaintiff’s counsel before filing its
  Motion to Dismiss the original complaint as required by Local Rule 7-1, identified the potential
  misstatement in then ¶ 74, now ¶ 125, and inquired whether Plaintiff would amend the complaint
  to revise the error. Plaintiff’s counsel did not respond to that effort and has neither corrected this
  error or added any new allegations of any trafficking of J.L. at the Sheraton.

                                                    2
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 3 of 16




  Sheraton hotel that would supposedly have put Marriott on notice of J.L.’s trafficking. To the

  contrary, the factual allegations in the Complaint contradict that conclusion, alleging that J.L.’s

  trafficker took drastic measures to conceal his crimes, including subjecting J.L. to physical abuse,

  verbal abuse, psychological torment, kidnapping and false imprisonment. In other words, J.L.’s

  trafficker prevented Marriott International (or anyone else) from learning of his crimes.

        Third, the Amended Complaint fails to plead sufficient facts to hold Marriott International

  vicariously liable for the actions (or inactions) of the staff at the local Sheraton hotel, a franchise

  property that was independently owned and managed by entities who Plaintiff has decided not to

  sue. Marriott International did not own or operate the hotel or employ any individuals at the local

  Sheraton hotel. As a result, the Amended Complaint asserts vicarious liability for the acts or

  omissions of the hotel staff simply because Marriott International had the right to enforce uniform

  standards under a franchise agreement, and to terminate that agreement if the hotel breached it. As

  a matter of law, those allegations cannot establish an agency relationship sufficient to subject

  Marriott International to vicarious liability.

                                               BACKGROUND

        This lawsuit is part of a nationwide wave of dozens of cases filed in late 2019 and early 2020

  using a boiler-plate form complaint seeking to hold hospitality industry participants liable under

  the TVPRA for sex trafficking. While the plaintiffs and defendants vary in each case, the lengthy

  complaints are virtually identical in their conclusory allegations: they allege the hospitality

  industry has turned a blind eye to sex trafficking; they assert that various defendant franchisors

  “control” the hospitality industry and therefore “participate” in sex trafficking at hotels; they list

  reports of sex trafficking at different hotels throughout the country; and they conclude with brief

  allegations about the criminal trafficker’s acts against the plaintiff in each case. These complaints


                                                    3
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 4 of 16




  have been amended a number of times now, but add no new facts to state a claim as to the specific

  incidents of alleged trafficking.

        Plaintiff’s Amended Complaint holds true to that form. It focuses on the phenomenon of sex

  trafficking generally, but includes only conclusory allegations against Marriott International in

  relation to J.L. For example, the Amended Complaint cites statistics, news articles, and policy

  reports on human sex trafficking (FAC ¶¶ 33-82) and generalities concerning the franchisors’

  alleged “control” over the hospitality industry (FAC ¶¶ 83-99), and their alleged awareness of

  prostitution crimes committed in other states (FAC ¶¶ 100-104). None of this relates to the alleged

  wrongdoing carried out against J.L. by her trafficker or her claim against the franchisors.

        When it comes to telling J.L.’s story, the Amended Complaint tells a disturbing tale of her

  kidnapping and victimization by an unnamed trafficker. After running away from home, a friend

  introduced J.L. to a man in Denver who promised that he could help her make money to support

  herself. FAC ¶ 108. When J.L. met this man, he bludgeoned her with a gun, bound and raped her,

  and posted naked photos of her online, advertising her for commercial sex. FAC ¶ 109. From that

  point on, J.L. was trafficked throughout the Denver Tech Center area under the watch of armed

  guards. FAC ¶ 110. The trafficker concealed his crimes through physical and psychological

  violence; J.L. had virtually no contact with staff at the local area hotels. FAC ¶¶ 111, 119.

        The Amended Complaint then asserts the bare legal conclusion that Marriott International

  somehow knew or should have known about these crimes, but makes no factual allegations to

  support that legal conclusion. FAC ¶¶ 131-141. Nowhere does the Amended Complaint allege

  facts suggesting that Marriott International was aware of the wrongdoing or participated in the sex

  trafficking of J.L. To the contrary, the Amended Complaint barely alleges any connection to the

  Sheraton hotel other than arriving there one time. FAC ¶ 125.

                                                   4
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 5 of 16




                                          LEGAL STANDARD

        Considering a motion to dismiss under Rule 12(b)(6), courts require a plaintiff to allege facts

  that “state a claim for relief that is plausible on its face” and, if accepted as true, are sufficient to

  “raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

  (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “[T]he tenet that a

  court must accept a complaint’s allegations as true is inapplicable to threadbare recitals of a cause

  of action’s elements, supported by mere conclusory statements.” Id. Allegations made against

  groups of defendants, moreover, cannot withstand challenges under Rule 12(b)(6) because such

  allegations deprive each individual defendant of fair notice of what it is alleged to have done. See

  Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008).

                                                 ARGUMENT

  I.    PLAINTIFF’S FAILS TO ALLEGE A PLAUSIBLE TVPRA CLAIM

          Enacting the TVPRA, Congress criminalized sex trafficking by force, fraud or coercion.

  18 U.S.C. §1591. Congress also created a civil remedy against both perpetrators of sex trafficking

  crimes and those who knowingly participate in sex trafficking ventures:

        An individual who is a victim of a violation of this chapter may bring a civil action
        against the perpetrator (or whoever knowingly benefits, financially or by receiving
        anything of value from participation in a venture which that person knew or should
        have known has engaged in an act in violation of this chapter) in an appropriate
        district court of the United States and may recover damages and reasonable attorneys
        fees.

  18 U.S.C. §1595(a) (emphasis added). The Amended Complaint does not allege that Marriott

  International was a “perpetrator” of the trafficking of J.L. Rather, it alleges in a conclusory manner



                                                     5
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 6 of 16




  that Marriott International, among other national hotel franchisors, knowingly benefitted from and

  participated in a venture by an unnamed sex trafficker. The Amended Complaint is fatally

  defective, however, because it does not (and cannot) allege any facts suggesting that Marriott

  International plausibly knew or should have known about J.L.’s tormentor or knowingly benefitted

  from his wrongdoing, let alone “participated” in that wrongdoing.

        A.    PLAINTIFF FAILS TO ALLEGE THAT MARRIOTT INTERNATIONAL
              “KNEW OR SHOULD HAVE KNOWN” ABOUT THE SEX TRAFFICKING
              OF J.L.

        The thrust of the Amended Complaint is that Marriott International “knew or should have

  known” (18 U.S.C. §1595(a)) that J.L. was being trafficked sometime after 2016 because “the

  hospitality industry” is complicit in sex trafficking. FAC ¶¶ 1, 33-82. These allegations are copied

  from other complaints filed throughout the country against many different franchisors, and have

  very little to do with Marriott International or J.L. Thus, as a matter of law, these allegations cannot

  support any plausible inference that Marriott International knew or should have known about the

  specific instances of J.L.’s alleged sex trafficking at the local Sheraton hotel. See, e.g., Misko v.

  Speedway, LLC, 16-CV-13360, 2018 WL 2431638, at *10 (E.D. Mich. May 29, 2018) (“[G]eneral

  knowledge that a condition can materialize is not sufficient to create constructive knowledge of

  the existence of a particular condition at a specific time.”) (internal quotations omitted); Florida

  Abolitionist v. Backpage.com LLC, No. 617CV218ORL28TBS, 2018 WL 1587477, at *5 (M.D.

  Fla. Mar. 31, 2018) (dismissing TVPRA claim where complaint did “not include a plausible

  allegation that Defendants saw the ad concerning Plaintiff Doe and knew it related to

  illegal sex trafficking”); Ratha v. Phatthana Seafood Co., Ltd., No. CV 16-4271-JFW (ASX), 2017

  WL 8293174, at *5-6 (C.D. Cal. Dec. 21, 2017) (“Plaintiffs argue that Rubicon and Wales knew

  or should have known that Phatthana [] engaged in [human trafficking] based on general reports


                                                     6
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 7 of 16




  about human trafficking in Thailand and reports and letters by advocacy groups … [but] Plaintiffs

  have failed to demonstrate that Rubicon or Wales knew or should have known that human

  trafficking existed at Phatthana’s Songkhla factory.”).

        The brief allegations about J.L. likewise lack any connection to Marriott International. To

  the extent the allegations say anything about the hotels, they are generic or refer to a different

  hotel. With respect to the local Sheraton hotel, the Amended Complaint still does not even allege

  that Plaintiff engaged in commercial sex activity at the hotel. See FAC ¶ 125. The Amended

  Complaint also alleges no contact with any hotel staff, none of whom were Marriott International

  employees in any event. Simply put, Plaintiff alleges no facts to suggest any plausible inference

  that Marriott International knew or should have known of J.L.’s alleged criminal trafficking against

  her will for commercial sex acts at a franchise hotel by a trafficking venture.

       B.    PLAINTIFF FAILS TO ALLEGE THAT MARRIOTT INTERNATIONAL
             “KNOWINGLY” BENEFITTED FROM A SEX TRAFFICKING VENTURE

        Additionally, for the same reasons, Plaintiff’s claim must be dismissed because the Amended

  Complaint does not allege that Marriott International “knowingly” benefitted from a sex

  trafficking venture. 18 U.S.C. §1595(a). Apart from reciting conclusory labels, the Amended

  Complaint alleges only that Marriott International “directly benefitted from the trafficking of J.L.

  on each occasion they received payment for rooms that she was being kept in [its] hotels.” FAC ¶

  162. But the Amended Complaint pleads no facts plausibly suggesting that Marriott International,

  the franchisor, had any reason to suspect that the rooms were used to commit sex trafficking crimes

  as alleged by the Amended Complaint. See supra Part I.A. The mere collection of rent by an

  unrelated hotel manager from guests in the ordinary course of business cannot support a reasonable

  inference that a franchisor such as Marriott International “knowingly” benefited from crimes



                                                   7
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 8 of 16




  committed in those rooms. See, e.g., Canosa v. Ziff, 18 Civ. 4115 (PAE), 2019 WL 498865, at *24

  (S.D.N.Y. Jan. 28, 2019) (internal citations omitted) (noting that a defendant cannot be held liable

  under the TVPRA where the defendant is “ignorant” of the alleged trafficking at issue).

       C.    PLAINTIFF FAILS TO ALLEGE MARRIOTT INTERNATIONAL’S
             “PARTICIPATION” IN A SEX “TRAFFICKING VENTURE”

        Next, the Amended Complaint falls woefully short of alleging any facts to support the

  conclusion that Marriott International “participated” in a trafficking “venture.” 18 U.S.C.

  §1595(a). Granting motions to dismiss similar complaints filed by several national hotel

  franchisors, the Northern District of Georgia court recently held that:

         TVPRA claims require Plaintiff to allege that the Defendants participated in
         ventures that were engaged in sex trafficking and that they each had three separate
         types of knowledge with respect to that venture: (1) knowledge as to the benefit
         received from trafficking; (2) knowledge as to ‘assisting, supporting or facilitation’
         trafficking; and (3) knowledge that the Plaintiff was either a minor or subject to
         force.

  Jane Doe 2 v. Red Roof Inns, Inc., No. 1:19-cv-3841, 2020 WL 1872337 *3, slip op. (N.D. Ga.

  Apr. 13, 2020) (internal citation omitted) (emphasis added); see also K.R. v. G6 Hospitality, LLC,

  et al., No. 3:19-cv-08252-VC, ECF. No. 44 (N.D. Cal. June 2, 2020) (“But the complaint does not

  appear to adequately allege that the chains, who are the actual defendants in the case, themselves

  participated in that [sex trafficking] venture”).2 Application of this analysis to the Amended

  Complaint leads to the same result here. As an initial matter, there is no allegation that Marriott

  International had any association with a “sex trafficking venture.” The only “venture” that Marriott

  International is alleged to have is a lawful relationship with its franchisees. Yet the only “venture”


  2
   See also Jane Doe 1 v. Red Roof Inns, Inc., No. 1:19-cv-3840, 2020 WL 1872335, slip op. (N.D.
  Ga. Apr. 13, 2020); Jane Doe 3 v. Red Roof Inns, Inc., No. 1:19-cv-3843, 2020 WL 1872333, slip
  op. (N.D. Ga. Apr. 13, 2020); and Jane Doe 4 v. Red Roof Inns, Inc., No. 1:19-cv-3845, 2020 WL
  1872336, slip op. (N.D. Ga. Apr. 13, 2020).

                                                    8
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 9 of 16




  relevant for purposes of the TVPRA is the “sex trafficking venture” committed by unnamed

  criminals—with whom the Amended Complaint does not suggest that Marriott International had

  any association. Similarly, the United States District Court for the Northern District of California

  recently found upon review of a nearly identical complaint that “the complaint does not appear to

  adequately allege that the [hotel] chains, who are the actual defendants in the case participated in

  that [sex trafficking] venture.” K.R. v. G6 Hospitality, LLC, et al., 19-cv-08252-VC, ECF No. 44

  (N.D. Cal. June 2, 2020) (emphasis added).

        Under the TVPRA, a “venture” only exists when there is a common “purpose” among the

  participants. Bistline v. Parker, 918 F.3d 849, 874-75 (10th Cir. 2019). Bistline, and its discussion

  of Ricchio v. McLean, 853 F.3d 553, 556 (1st Cir. 2017), are instructive. In Ricchio, motel

  operators (the Patels) and an alleged trafficker (McLean) “had previously collaborated in

  unspecified ‘commercial dealings.’” Bistline, 918 F.3d at 874 (citing Ricchio, 853 F.3d at 555).

  While the victim (Ms. Ricchio) was held captive:

         McLean and Mr. Patel enthusiastically expressed [intent to reinstate these
         commercial dealings] by exchanging high-fives in the motel’s parking lot while
         speaking about “getting this thing going again,” in circumstances in which
         McLean’s coercive and abusive treatment of Ricchio as a sex slave had become
         apparent to the Patels.

  Id. (quoting Ricchio, 853 F.3d at 555) (internal alterations by Bistline Court). In other words, the

  complaint adequately alleged that the motel operators knowingly benefited from participating in a

  sex-trafficking venture because they “knowingly” rented the room to the trafficker for the purpose

  of trafficking the plaintiff. Ricchio, 853 F.3d at 555-56. Participation was satisfied based on

  conduct with the traffickers and knowledge of the specific criminal trafficking of plaintiff.

        Likewise, in finding a “venture” adequately alleged under the TVPRA, the Tenth Circuit

  noted that the defendants “had ample notice of the illegal activities which were taking

                                                   9
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 10 of 16




   place…while they were actively seeking to enforce [Warren] Jeffs’ control and simultaneously

   protecting him from any liability.” Bistline, 918 F.3d at 874. The Court noted that “plaintiffs allege

   that defendants and Mr. Jeffs ‘actively discussed [Jeffs’] illegal goals’ … and that Mr. Jeffs

   retained defendants’ legal counsel for the purpose of developing a scheme to ‘cloak’ forced labor

   and ritual rape of young girls ‘with the superficial trappings of legal acceptance’… ” Id. at 875. In

   other words, alleging a TVPRA claim requires plausible factual allegations of participation in a

   “common purpose” with the perpetrators. In stark contrast to the diabolical “purpose” at issue in

   Bistline, the Amended Complaint here does not (and cannot in good faith) plead any such

   “common purpose” between Marriott International and J.L.’s unnamed trafficker. Accordingly, it

   should be dismissed with prejudice.3

         In the RICO context, persons must be “associated together for a common purpose” in order

   to be “associated in fact.” United States v. Turkette, 452 U.S. 576, 583 (1981) (emphasis added);

   see also Safe Streets All. v. Hickenlooper, 859 F.3d 865, 882 (10th Cir. 2017). The same principle

   applies to the TVPRA here: Marriott International and J.L.’s trafficker must be “associated

   together for a common purpose” in order to establish liability. The Amended Complaint does not

   (and cannot in good faith) allege any such purpose with J.L.’s trafficker. See also Noble v.

   Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018) (“Because guilt, or in this case liability,



   3
     This conclusion also comports with standard canons of statutory construction. As recognized by
   the Tenth Circuit, the TVPRA defines “venture” as “any group of two or more individuals
   associated in fact, whether or not a legal entity.” Id. at 873 (quoting 18 U.S.C. §
   1591(e)(6)). Compare 18 U.S.C. § 1591(e)(6) (defining “venture” as “any group of two or more
   individuals associated in fact, whether or not a legal entity” (emphasis added)) with 18 U.S.C. §
   1961(4) (defining “enterprise” as “any . . . group of individuals associated in fact although not a
   legal entity”) (emphases added)). Where (as here) Congress uses similar language in two statutes,
   it is “presume[d] that Congress intended that text to have the same meaning in both
   statutes.” Smith v. City of Jackson, Miss., 544 U.S. 228, 233 (2005).

                                                    10
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 11 of 16




   cannot be established by association alone, Plaintiff must allege specific conduct that furthered the

   sex trafficking venture… In other words, some participation in the sex trafficking act itself must

   be shown.”); Geiss v. Weinstein Co. Holdings LLC, No. 17 CIV. 9554 (AKH), 2019 WL 1746009,

   at *7 (S.D.N.Y. Apr. 18, 2019) (“The participation giving rise to the benefit must be participation

   in a sex-trafficking venture, not participation in other activities …”) (internal citation omitted,

   emphasis in original)).

         The Amended Complaint altogether fails to allege that Marriott International “participated”

   in a “venture.” Those are the terms used in the statute yet there are no allegations that Marriott

   International shared (let alone participated in) a “common purpose” with J.L.’s trafficker. If

   Marriott International did not even know and could not plausibly have known about the sex

   trafficking venture, it follows that it did not and could not have “participated” in that venture.

        D.    THE COMPLAINT RELIES ON IMPERMISSIBLE AND IRRELEVANT
              “COOKIE-CUTTER” ALLEGATIONS

         The implausibility of the Amended Complaint is further demonstrated by the fact that the

   Plaintiff has merely copied and pasted “cookie-cutter” or boiler-plate allegations from the

   pleadings of other, unrelated TVPRA litigants, filed in different states around the same date, as

   part of a failed effort to consolidate claims against the hotel industry generally. See, e.g., K.R. v.

   G6, et al., 3:19-cv-08252-VC (N.D. Cal. 2019); C.K. v. Wyndham Hotels and Resorts, Inc., et. al.,

   No. 3:19-cv-01412-J-20PDB (M.D. Fla. 2019). Following Twombly and Iqbal, supra, federal

   courts throughout the country have condemned the practice of using such “form complaints” as a

   badge of inadequate pleading. In dismissing one such complaint, the court explained:

         Plaintiff’s complaint is a form complaint that “makes generalized allegations regarding
         practices of the mortgage lending industry” and is “devoid of particularized factual
         allegations against Defendant.” … [O]ther courts both within and outside of this
         district have had almost identical complaints on their dockets. … Plaintiff has


                                                    11
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 12 of 16




         apparently simply copied and pasted the form complaint to create her own complaint,
         and her complaint contains no allegations specific to her mortgage transaction.

   Shabazz v. Bank of America, No. 1:10-cv-0813, 2010 WL 11647333, at *2 and n.1 (N.D. Ga., Oct.

   26, 2010) (internal citations omitted, emphasis added).

         This case represents a paradigmatic example of improper “form” pleading. As in each other

   TVPRA case above, the Amended Complaint here alleges the vague legal conclusions that

   Marriott International knew or should have known about the sex trafficking committed against

   different victims and failed to take reasonable measures to discover and prevent those crimes.

   While the use of form complaints (as here) is always a clear sign of inadequate pleading, it is

   particularly inappropriate in the context of TVPRA claims, which cabins civil liability upon

   specific proof of criminal acts by those who actively and knowingly participate in sex trafficking

   ventures. See supra Part I.A-C.

   II.   PLAINTIFF FAILS TO STATE A CLAIM BASED ON AGENCY PRINCIPLES

         In the Amended Complaint, the Sheraton is the only hotel at which J.L. was allegedly

   trafficked and with which Marriott International has a franchisor-franchisee relationship. FAC ¶¶

   22.g, 104.a. The Amended Complaint alleges, in a conclusory manner and without support, that

   the franchise relationship with the Sheraton hotel renders Marriott International vicariously liable

   for J.L.’s alleged trafficking based on an actual or apparent agency theory.

         Section 1595(a) extended civil liability beyond the criminal perpetrators only to those who

   knowingly benefit from participation in ventures with the criminals – the statute did not extend

   liability even further to franchisors based on the alleged participation by staff of a franchisee. There

   is no language in the TVPRA that allows secondary liability in the context of franchisor agency.

   Accord Jean Charles v. Perlitz, 937 F. Supp. 2d 276, 281 (D. Conn. 2013) (dismissing an aiding



                                                     12
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 13 of 16




   and abetting claim under § 1595(a) and finding secondary liability is not available where the statute

   is silent). Accordingly, Plaintiff’s attempt to imply secondary liability for franchisors under §

   1595(a) should be rejected.

         Even if secondary liability were available under the TVPRA, the Amended Complaint also

   makes the unsupported assumption that Marriott International’s status as a franchisor makes it

   responsible for the acts or omissions of the local Sheraton hotel’s staff with respect to J.L.’s

   trafficking. That assumption is not correct and the Amended Complaint lacks sufficient allegations

   to support vicarious liability. J.C. v. Choice Hotels International, Inc., et al., No. 20-cv-00155-

   WHO, 2020 WL 3035794, at *1 (N.D. Cal. June 5, 2020) (noting that the theories of liability

   against the franchisors, as opposed to the local hotels, “seem confused”); K.R. v. G6 Hospitality,

   LLC, No. 3:19-cv-08252-VC, ECF No. 44 (N.D. Cal. June 2, 2020) (“[W]hether the complaint

   states a claim under the TVPRA against the chains appears to depend on whether the chains are

   liable for the conduct of the local hotels in facilitating sex trafficking.”). The Amended Complaint

   fails to state a claim for agency as a matter of law. 4

         Applying federal common law of agency, the Amended Complaint fails to alleged facts

   showing that Marriott International exercised control over the particular instrumentality of the

   harm to Plaintiff. See Jones v. Royal Admin. Servs., Inc., 887 F.3d 443, 449 (9th Cir. 2018) (under

   federal common law of agency the court looks to “the extent of control exercised by the [principal]


   4
      Considering motions to dismiss in two similar cases pending in the Northern District of
   California, both courts questioned the application of state law of agency to claims arising under
   the TVPRA, a federal statute. See J.C., 2020 WL 3035794, at *1; K.R. v. G6 Hospitality, LLC, et
   al., No. 3:19-cv-08252-VC, ECF. No. 44 (N.D. Cal. June 2, 2020). Where liability based on a
   theory of agency is permitted for claims involving a federal statute, and where the statute silent on
   choice of law, the court may “apply the general, federal common-law principles of vicarious
   liability to fill in the statute’s ambiguity.” Mohon v. Agentra LLC, 400 F. Supp. 3d 1189, 1226 (D.
   N.M. 2019).

                                                      13
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 14 of 16




   [as] the essential ingredient.”) (citations omitted); Arguello v. Conoco, 207 F.3d 803, 807 (5th Cir.

   2000) (no agency liability where franchisor had no “participation in the daily operations of the

   branded stores nor that [the franchisor] participates in making personnel decisions”); Carnell

   Const. Corp. v. Danville Redevelopment & Hous. Auth., 2012 WL 178341, at *21 (W.D. Va. Jan.

   23, 2012) (no agency liability under federal common law where defendant did not have “control

   over the actions of which [plaintiff] complains”).

          Even applying the control test under Colorado law, Plaintiff’s claim still fails. As explained

   in Corrales v. Days Inn Worldwide, Inc., actual agency requires a franchisor’s exercise of control

   over “managing day-to-day operations” of the hotel. No. 04-CV-149, 2005 WL 4655135, at *1 (D.

   Colo. Dec. 5, 2005). The court held that “[s]tandards, training, inspection, and the right to terminate

   the license agreement do not alone establish sufficient control to charge [the franchisor] with

   liability for injuries sustained by a guest in connection with the operation of the [franchisee’s]

   facility.” Id. Instead, a franchise agreement, and the actions of the parties in furtherance of that

   agreement, “establish no more than standards to safeguard the uniformity, value and integrity of

   the franchise system” and are not sufficient to satisfy the element of control necessary for a claim.

   Id.5

          These principles compel the same result here. The Amended Complaint contains no factual

   allegation of Marriott International’s control over the day-to-day operations or security at the local

   Sheraton hotel or any instrumentally of the alleged harm. To the contrary, the Amended Complaint

   alleges “actual control over its franchisees through control over the brand standards which are


   5
    See, e.g., Acedo v. DMAX, Ltd., No. CV 15-02443, 2015 WL 12696176, at *29 (C.D. Cal. 2015);
   see also N.T. v. Taco Bell Corp., No. 19-1028, 2019 WL 4168807 (D. Kan. Sept. 3, 2019); Cha v.
   Hooters of America, LLC, No. 12-cv-4523 (DLI), 2013 WL 5532745 (E.D.N.Y. 2013); Temple v.
   McDonald’s Corp., No. 11-7516, 2012 WL 848284 (E.D. Pa. March 13, 2012).

                                                     14
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 15 of 16




   reflected through the franchise agreements….” FAC ¶ 94. This is insufficient as a matter of law

   for vicarious liability.6

                                            CONCLUSION

         For all the foregoing reasons, Marriott International respectfully requests that this Court

   dismiss the Plaintiff’s claim against Marriott International in its entirety and with prejudice, and

   to grant such other and further relief as the Court deems just and proper.

   Dated: June 29, 2020.                             Respectfully submitted,



                                                     s/ Kathryn A. Reilly
                                                     Kathryn A. Reilly
                                                     Chuan “CiCi” Cheng
                                                     Wheeler Trigg O’Donnell LLP
                                                     370 Seventeenth Street, Suite 4500
                                                     Denver, CO 80202
                                                     Telephone: 303.244.1800
                                                     Facsimile: 303.244.1879
                                                     Email: reilly@wtotrial.com
                                                             cheng@wtotrial.com

                                                     Attorneys for Defendant Marriott International,
                                                     Inc.




   6
     Plaintiff’s apparent agency theory also fails. Apparent authority is created by words or conduct
   of the principal which, reasonably interpreted, causes a plaintiff to believe that the principal
   consents to the agent acting on his behalf. Lucero v. Goldberger, 804 P.2d 206, 209 (Colo. App.
   1990). There are no facts alleged that J.L. relied on Sheraton’s authority or that that such belief
   was generated by Marriott International’s words or conduct. And the allegation that J.L. was
   trafficked in hotels against her will—is logically incompatible with the notion that J.L. somehow
   “relied” on a representation by Marriott International.

                                                   15
Case 1:19-cv-03713-PAB-STV Document 70 Filed 06/29/20 USDC Colorado Page 16 of 16




                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 29, 2020, I electronically filed the foregoing
   DEFENDANT MARRIOTT INTERNATIONAL, INC.’S MOTION TO DISMISS
   PLAINTIFF’S FIRST AMENDED COMPLAINT with the Clerk of Court using the CM/ECF
   system which will send notification of such filing to all counsel of record:

                                         s/ Claudia Jones for Kathryn A. Reilly




                                           16
